United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                          July 14, 2015


By the Court:

No. 14-2179

MOHAMED BOURAS,                                       On Petition for Review of an Order
        Petitioner,                                   of the Board of Immigration Appeals

                v.                                    No. A089 601 787

LORETTA E. LYNCH, ∗ Attorney General
of the United States,
              Respondent.
                                 ORDER

      The petition for rehearing en banc is GRANTED. The panel’s opinion and
judgment previously issued on March 5, 2015, are VACATED. The parties shall file a
complete set of new, supplemental briefs, which shall supersede the prior briefs, as
follows:

       1. The opening supplemental brief of petitioner Bouras is due on or before
           August 25, 2015.

       2. The responsive supplemental brief of respondent Lynch is due on or before
          September 22, 2015.

       3. Petitioner Bouras may file a supplemental reply brief no later than
          October 6, 2015.



   ∗
    We have substituted as respondent Attorney General Loretta E. Lynch for Eric H. Holder, Jr., the
former Attorney General. See Fed. R. App. Pro. 43(c)(2).
No. 14-2179                                                                                2

       Counsel shall submit thirty-five (35) copies of all briefs and appendices and any
citations of additional authority.

       By separate order at a later date, oral argument will be set by the Court at a date
to be determined.